Citation Nr: 0021773	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-13 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling, prior to November 7, 1996.

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling, from and after November 7, 1996.

3.  Entitlement to an effective date earlier than November 
18, 1999, for an award of total disability due to individual 
unemployability (TDIU) rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to May 
1969.  He served in Vietnam and his decorations include the 
Combat Action Ribbon and three Purple Heart Medals.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from August 1994 and March 2000 ratings 
decision of the Montgomery, Alabama, Department of Veterans 
Affairs Regional Office (VARO), which granted service 
connection for PTSD at the 30 percent disability level, and 
denied an effective date earlier than November 18, 1999, for 
the award of a TDIU (100%) rating, respectively.

This case was remanded by the Board in April 1999 for further 
evidentiary development.  This development has been 
accomplished and the case has been returned to the Board for 
consideration.


FINDINGS OF FACT

1.  Service-connected PTSD was manifested prior to November 
7, 1996, by severe PTSD symptoms with serious impairment in 
social and occupational functioning, with a demonstrable 
inability to obtain or retain employment.

2.  Service-connected PTSD was manifested from and after 
November 7, 1996, by severe PTSD symptoms productive of total 
occupational and social impairment.

3.  Neither the revised nor the old VA regulation governing 
the rating of mental disorders that became effective November 
7, 1996, is more favorable to the appellant since the 
criteria for the maximum schedular award is warranted under 
both criteria.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for PTSD 
are met prior to November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 9411 
(1996).

2.  The schedular criteria for a 100 percent rating for PTSD 
are met from and after November 7, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Increase

The appellant contends that the 70 percent evaluation 
assigned his service-connected PTSD does not reflect 
adequately the severity of his psychiatric symptomatology.  
He asserts that the evaluation should be increased based upon 
severe chronic PTSD symptoms that include severe impairment 
of social and occupational functioning with longstanding 
unemployability  A claim for an increased evaluation is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  As the appellant has claimed that his disability is 
more severe, his claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).
The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Because the appellant has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the 
appellant's appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised 
effective November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996).  Where regulations change during the course of an 
appeal, the Board must determine, if possible, which set of 
regulations, the old or the new, is more favorable to the 
claimant and apply the one more favorable to the case.  
Karnas v Derwinski, 1 Vet. App. at 312-13.  Also, the VA 
General Counsel requires that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination on 
whether the intervening change is more favorable to the 
veteran is required; if the amendment is more favorable, the 
Board must apply that new provision to rate the disability 
for periods from and after the effective date of the 
regulatory change, and the Board must apply the prior (old) 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  VA 
O.G.C. Prec. Op. 3-2000 (April 10, 2000).

Under the General Rating Formula for Psychoneurotic 
Disorders, in effect prior to November 7, 1996, a 100 percent 
evaluation is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(1996); see Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).

A 70 percent evaluation is assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411 (1996).

As revised effective November 7, 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Code 9411 (1999).

At a personal hearing conducted in January 1995, the 
appellant testified that his PTSD symptoms included poor 
sleep, nightmares, and irritability.  He reported that he 
stayed at home mostly watching television and that he could 
not tolerate crowds.

Report of VA psychiatric examination dated May 1995 reflects 
that the appellant had a constricted affect with fairly high 
intensity.  Thinking was goal directed.  Associations were 
tightly linked and ideas were related, although he had 
difficulty expressing his thoughts and feelings, as well as, 
organizing his thoughts.  Thinking was very circumstantial 
and tangential at times.  Thoughts were preoccupied with 
memories of Vietnam and his personal difficulties.  There was 
no evidence of any hallucinations or suicidal thoughts.  
Judgment was reality based and realistic for present and 
future goals.  The appellant appeared incapable of managing 
his financial affairs because of impairments in his memory 
and concentration, along with poor tolerance to stress.  The 
diagnosis was severe PTSD.

VA outpatient treatment records dated June 1995 through 
December 1998 reflect that, in June 1995, the appellant was 
seen for his initial screening interview.  At that time, he 
complained of poor memory, chronic headaches, chronic low 
back pain, ill mood, post alcohol abuse (he claimed he used 
alcohol to ease his nerves), intrusive thoughts about his 
Vietnam experiences, financial stress, and use of many 
medications.  By history, he was electrocuted at work in 
1994, with subsequent headaches and short-term memory 
problems.  The appellant reported 3 marriages in the past 
along with current marital tension due to poor memory and 
communication with his wife.  It was noted that the appellant 
could not endure crowds or groups of people so he mostly 
stayed home.  It was further noted that he had "significant 
impairment" of vocational function due to medical and 
psychiatric problems.  On mental status examination in June 
1995, the appellant appeared casually dressed and 
cooperative.  His affect was perplexed and mildly anxious.  
He displayed a nonflexible thought process.  Memory was 
grossly within normal limits, but concentration was 
decreased.  Judgment was within normal limits.  PTSD was 
diagnosed, due to combat, and a Global Assessment of 
Functioning (GAF) Scale score of 50 was assigned.  An October 
1995 treatment entry noted that PTSD symptoms were improving.  
Outpatient treatment entries dated 1996 show stable and 
improved PTSD symptoms with less despondency, but continued 
depression and anxiety.

VA outpatient treatment records dated January 1997 to 
December 1998 reflect a worsening of PTSD symptomatology.  In 
January 1997, the appellant reported increased anxiety, 
nightmares, and sleep disturbance.  In May 1998, it was noted 
that the appellant was followed for PTSD with severe social 
and occupational impairment.  The impression was chronic 
severe PTSD.  A GAF score of 42 was assigned.  In June 1998, 
the examiner noted that the appellant's sleep problems (sleep 
apnea) may be the reason for his continued PTSD symptoms as 
his sleep was not refreshing and he was drowsy in the 
daytime.  The appellant's functioning was observed to have 
significantly deteriorated over the past 4-5 years because of 
inconsistent compliance with his medications.  Fatigue and 
anxiety were believed probably responsible for his decreased 
memory function.  It was noted that the appellant's social 
activities were limited to medical and therapy appointments, 
and that his wife handled the family finances, the 
appellant's medications, and the household generally.  A GAF 
score of 40 was assigned.

Report of VA psychiatric examination dated September 1999 
reflects a diagnosis for severe PTSD.  A GAF score of 30 was 
assigned and the examiner commented that the appellant was 
"unable to function essentially in all areas.  This veteran 
is unable to work, is really unable to function with family 
or friends and is unable to maintain gainful employment."  
The examiner noted, based on his review of the claims folder, 
that the VA has treated the appellant on a regular basis for 
PTSD, but required no hospitalization, and that his 
medication was recently increased because of increased 
symptomatology.  Subjectively, the appellant reported that 
"he cannot keep things together anymore" and "there is no 
anything that he can do."  He complained of anxiety, pain, 
nightmares, and a fear of his wife leaving him.  He noted 
that his wife is afraid of him, she will not leave their 10-
year-old daughter alone with him, and that all his guns and 
knives have been remove from the home.  He reported that he 
spends most of his time alone and constantly thinks about 
"the [Vietnam] buddies that were 'wasted.'"  Objectively, 
the appellant was alert and oriented, but appeared older than 
his stated age.  He displayed extreme anxiety that interfered 
with the interview process.  He appeared mildly paranoid and 
depressed, with decreased concentration, insomnia, 
forgetfulness, and suicidal ideation (no intent).  The 
appellant denied hallucinations.  Cognitively, he was grossly 
intact in all spheres, but there was some impairment of 
recent and immediate recall.  There was no evidence of 
homicidal ideation.  Speech was slow and deliberate.

Initially, the Board finds that neither the revised nor the 
old VA regulation governing the rating of mental disorders is 
more favorable to the appellant since the criteria for the 
maximum schedular award is warranted under both criteria in 
this case.

For the periods from and after the effective date of the 
regulatory change, November 7, 1996, the evidence of record 
clearly shows that the appellant's PTSD symptoms produce 
total social and occupational impairment.  We note that the 
appellant's GAF score was 40 on VA outpatient treatment in 
1998, which reflects the presence of some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment thinking, or mood.  See  QUICK REFERENCE TO THE DSM-IV 
(DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS) at 47 (4th ed. 
1994) (emphasis added).  Notably, his occupational and social 
functioning decreased to warrant the assignment of a GAF 
score of 30 on VA psychiatric examination in September 1999.  
This score reflects that behavior is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication of judgment or inability to function in almost 
all areas (e.g., stays in bed all day; no job, home, or 
friends).  Id. (emphasis added).  Accordingly, a 100 percent 
rating is warranted for the periods from and after November 
7, 1996, for PTSD.

Additionally, for the periods preceding November 7, 1996, the 
Board finds that the old schedular criteria for a 100 percent 
disability rating for PTSD are met.  Pertinent VA outpatient 
treatment records and examination reports, in conjunction 
with the appellant's sworn testimony, show a demonstrable 
inability to obtain or retain employment due to PTSD 
symptomatology.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); see also Johnson supra. at 97-99.  We note that a VA 
outpatient treatment entry dated 1995 reflects that the 
appellant had "significant impairment" of vocational 
function due to medical and psychiatric problems and that he 
was assigned a GAF score of 50.  This score reflects the 
presence of serious symptoms or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See  QUICK REFERENCE TO THE DSM-IV (DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS) at 47 (4th ed. 1994).  
Report of VA psychiatric examination dated September 1999 
shows, by history, that the appellant was unemployed since 
1976 due to "back and nerve problems."  Demonstrable 
inability to obtain or retain employment due to his PTSD 
symptoms for periods prior to November 7, 1996, is shown by a 
preponderance of the clinical evidence of record.  
Accordingly, a 100 percent rating for PTSD is warranted under 
the old criteria for periods prior to November 7, 1996.

The Board has evaluated all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection for PTSD until the present, as 
required by Fenderson supra.  However, the Board finds no 
basis for staged ratings in this matter.


ORDER

A 100 percent rating for PTSD is granted prior to November 7, 
1996.

A 100 percent rating for PTSD is granted from and after 
November 7, 1996.


REMAND

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an earlier effective date is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
However, the Board defers its determination on this issue 
pending VARO's assignment of an effective date for the 100 
percent schedular increase for PTSD granted in the above 
decision.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

